Title: To Thomas Jefferson from Charles W. Goldsborough, 18 May 1805
From: Goldsborough, Charles W.
To: Jefferson, Thomas


                  
                     Saturday, 18 May ’05
                  
                  C W Goldsborough, for the secretary of the navy, respectfully requests the President’s signature to the enclosed instructions to the commanders of the bomb vessels, Spitfire & Vengennce, which vessels will probably be ready to sail on the 1st of the ensuing month.
               